Title: To James Madison from Joseph Jones, 2 October 1780
From: Jones, Joseph
To: Madison, James


Dear Sr.
2d. Octr. 1780
I thank you for your favour of the 19th. ult. and the inclosures. It was really a mortifying circumstance to find the French Fleet converted into twelve British Ships of the line and four Frigates from which nothing can effectually relieve us but the arrival of a superior number of French Battle Ships and unless these come I fear many of our people not only here but in other States will entertain unfavourable opinions of the ability at least, if not the inclination of our ally to give us effective support. The alteration of ye. resolutions I left are not I think mater[i]al excepting the one postponed not to be taken up which I am certain will be made a Condition by Virga. in any Cession she may make as there are jealousies entertained of certain Individuals greatly interested in that question. Congress cannot in honor or Justice delay their determination on the Virmont dispute. Had the Territorial claims of N. Y. & N. Hampshire been settled in the first instance the State of Vermont would not at this Day have been known—delay has given them a name and made them formidable. such excrescencies should be taken off on their first appearance as then the work is easy and less Dangerous than when they have grown to a head. We know not what may be the consequences if Congress shall countenance by precedent the dismembering of States because the people blown up into discontents by designing ambitious Men shall ask or demand it. fix the boundaries of these States and let the people who live within their respective limits know they are their Citizens and must submit to their Government. I was one of a Com: to whom the Generals long Letter on very important matters was referred[.] we had come to some resolutions before I left Congress but no Report made. pray inform me what has been done and whether any recommendation has gone to the States to fill up their Battalions immediately and lay up Magazines in time. I was also of a Com: to arrange or reform the civil departments of Congress and it was in contemplation to place at the head of the Foreign affairs the Admiralty and Treasury some respectable persons to conduct the Business and be responsible. has any thing been done in these matters[?] they are important and should not be forgotten. we shall never have these great departments well managed untill something of this kind is done. I cannot forget Mr. L——ls very candid confession respecting Dr. Franklins complaint of want of information of our affairs. Is there a Report made respecting the Medical Departmt. And is there any hope of geting that branch reformed[?] If any removals are to take place and persons shall be wanting to fill the higher offices of that Department, there are two Gentlemen mentioned to me who from their long and fait[h]full Services deserve the attention of Congress[.] I mean Dr. Craig and Dr. Cochran. Col. Mason wrote to us abt. Mr. Harrison in Case a Consull should be wanting for Spain[.] I have since received a Letter from Col. Meade upon the Same Subject and have assured him should any such appointment take place Mr. Harrison should be recommended but that there was no reason to expect this wod. soon be the case. this reminds me of the report respecting the Mississippi. what has been done with it? Has Dr. Lee made his appearance and does he attempt to revive the old disputes? would not the publication of extracts of the several Acts of the States that have adopted the Scheme of Finance specifying the Funds established for support & redemption of the money be of use, as the money is to circulate through all the States; all the States should be properly and fully informed of the solidity of the Funds; much very much depends on our supporting the Credit of the new money.
The Assembly adjourned to the 3d. Monday of this month instead of the first their usual time of meeting. had I known it I might have staid a week or two longer with you. I have heard nothing of Mr. Henry and cannot inform you when he intends to Congress. I found Mrs. Jones and my little Boy in bad health when I got Home. she has been so ever since July and still in a low state[.] he is something better though not quite well. I sha[ll] prevail on her for her Health sake if nothing else to visit the North next Spring if I do so myself of which I shall soon inform you and give you the trouble of securing either Mr. Pembertons or Mr. Pleasants House as she will not take the small pox by inoculation and by living in the Country she may avoid it.
We have a Report that the French Fleet is arrived at Newport. I hope for a confirmation of it by the Post Tomorrow. Make my Compliments to Genl. Scott and the other Gentlemen of the Family of my acquaintance, also to the good Lady of the House and be assured I am
D. Sir. Yr. Friend & Servt.
Jos: Jones
